 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDBausch& Lomb,Inc. and International Union of Op-erating Engineers,Local 71-71A, AFL-CIO. Case3-CA-5525DECISIONSTATEMENT OF THE CASEOctober 25, 1974DECISION AND ORDERBy CHAIRMAN MILLERAND MEMBERSFANNING ANDPENELLOOn June 21, 1974, Administrative Law Judge Eu-gene E. Dixon issued the attached Decision in thisproceeding. Thereafter, the Employer filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Bausch & Lomb, Inc.,Rochester, New York, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.iThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings2While not expressly stating that Respondent was the successor-employerof the North Goodman Street boilerroom employees, the finding of theAdministrative Law Judge that Respondent's failure to recognize and bar-gain with the Union violated Sec 8(a)(5) of the Act clearly presupposed-asdoes his analysis of the situation and reliance on the Board's decision inBarrington Plaza and Tragniew, Inc,185 NLRB 962 (1970), enfoicementdenied in relevant part 470 F 2d 669 (C.A 9, 1972), on other grounds-thatthere is successorship hereMembers Fanning and Penello so find and con-clude, in accordance with the Administrative Law Judge, that Respondentviolated Sec 8(a)(5)Chairman Miller concurs in the adoption of the Administrative LawJudge's bargaining order but finds it unnecessary to adopt his conclusionthat Respondent is a successor-employer Rather, Chairman Miller wouldenter the bargaining order solely as a remedy for Respondent's egregiouslydiscriminatory refusals to employ union members in violation of Sec 8(a)(3)of the ActPiasecki Aircraft Corporation,123 NLRB 348 (1959). MembersFanning and Penello, while finding successorship, additionally agree withChairman Miller that a bargaining order would in any event be warrantedin order to remedy Respondent's 8(a)(3) violationsEUGENE E. DIXON, Administrative Law Judge: This pro-ceeding, brought under Section 10(b) of the National La-bor Relations Act, as amended (61 Stat. 136), herein calledthe Act, was heard at Rochester, New York, on April 30and May 1, 1974. The complaint, dated February 27, 1974,based on charges filed and served on February 28, 1974,was issued by the Regional Director for Region 3 (Buffalo,New York) on behalf of the General Counsel of the Na-tional Labor Relations Board (herein called the GeneralCounsel and the Board.)The complaint alleged that Respondent had engaged inand was engaging in unfair labor practices by various spec-ified coercive conduct, including its failure to bargain withInternationalUnion of Operating Engineers, Local71-71A, AFL-CIO (herein called the Charging Party orthe Union), as the bargaining agent of the majority of itsemployees in an appropriate unit and by refusing to hireand/or continue in their employment, and thereafter refus-ing to reinstate at its North Goodman Street plant, employ-ees Eugene Griffin, James Herman, and Frank Williams,thus violating Section 8(a)(1), (3), and (5) of the Act. In itsduly filed answer Respondent denied the commission ofany unfair labor practices.Upon the entire record' and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSAt all times material Respondent has been a corporationduly organized under, and existing by virtue of, the laws ofthe State of New York. At all times material herein, Re-spondent has maintained its principal office and place ofbusiness at 635 St. Paul Street, in the city of Rochester,State of New York, herein called the Rochester plant, andhas maintained an additional plant at 1400 North Good-man Street in Rochester, New York, herein called theNorth Goodman Street plant, and is and has been at alltimesmaterial herein engaged at said Rochester plant inthemanufacture, sale, and distribution of ophthalmic de-vices and related products. During the year ending Decem-ber 31, 1973, Respondent, in the course and conduct of itsbusiness operations, manufactured, sold, and distributed atsaid Rochester plant products valued in excess of $50,000,of which products valued in excess of $50,000 were shippedfrom said plant directly to States of the United States otherthan the State of New York. At all times material herein,Respondent has been an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.iUnopposed motions from both sides to correct errors in the officialtranscript are hereby granted214 NLRB No. 53 BAUSCH & LOMB, INC.339II.THE LABORORGANIZATIONInternationalUnion of Operating Engineers, Local71-71A, AFL-CIO, at all times material herein has been alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESSince a, Board certification in 1959 the Union had repre-sented the boilerroom employees of General DynamicsCorporation premises located at 1400 North GoodmanStreet in Rochester, New York.' The latest contract be-tween General Dynamics and the Union, pertaining to the1400 North Goodman Street location, was effective fromMarch 11, 1973, through March 8, 1976.In the summer of 1973, Respondent Bausch & Lombwas contemplating and exploring the acquisition of Gener-alDynamics' 1400 North Goodman Street facility justthe physical premises, no production or business interestswhatsoever. By this time General Dynamics had ceasedany manufacturing functions at that location and was leas-ing out portions of the building for storage to various ten-ants. This fact had no effect, of course, on the boilerroomoperations which were continued and maintained by Gen-eral Dynamics at all times without substantive or organiza-tional change.The publicity given to the proposed acquisition byBausch & Lomb gave rise, to an inquiry by the GeneralDynamics bargaining unit employees and its union repre-sentatives as to what they could look forward to job wisewith respect to the change in ownership. Thus, Union Busi-nessManager Ronald Bess called Respondent's vice presi-dent, corporate industrial relations, Eugene Roberts, to askwhat Respondent's position was regarding the three engi-neers in the bargaining unit at the Goodman's Street loca-tion. Bess was informed that Respondent intended to placetheir own employees in the boilerhouse but that (as testi-fied to byBess)Respondent `,`would be prepared to offer tothese employees jobs possibly in maintenance, maybe inthe pipe shop or words to that effect.,, 3Similarly, Bernard Simpson, the supervisor of the Gener-alDynamics unit employees and himself a member of theUnion,made more than one request to various ofRespondent's officials (on occasions when they were mak-ing inspection visits to the Goodman Street premises) on2 Technically the unit was described as comprising all boilerroom employ-ees excluding all other employees,guards,supervisors and professional eip-ployees as defined in the Act. This unit originally covered two differentlocations of the General Dynamics Corporation in Rochester. For somereason in or about 1962 the Union and General Dynamics began negotiat-ing separate contracts for each location, one being the 1400 North Good-man Street location.At all times material the contract covering the NorthGoodman Street facility involved the above-described unit (which I findappropriate)composed of three stationary engineers,Eugene Griffin, Jo-seph Herman,and Frank Williams,all alleged discnminatees herein and allmembers, of the Union.-3Roberts testified that "there would be jobs for these people in mainte-nance other than the power house" if they were qualified. When asked if hedid not consider them qualified to work in the boilerroom he answered,"We knew what we had to do with the boiler room. We had our peopleready to go in there."behalf of himself and his three crewmembers as a unit forthe continuation of their jobs under the Bausch & Lombmanagement. The information he received as a result ofthese inquiries was always that while Respondent intendedto man the boilerroom from its own forces (or give prefer-ence to its own employees) 4 there was the likelihood thatRespondent could use the three engineers (as well as Simp-son) in its maintenance department and would welcometheir applications which would be considered on an indi-vidual basis.-Thereafter, on August 21, 1973, Simpson filed a formalapplication for the Goodman Street job. At the same timehe was given application forms for his three engineers (tobemailedback)having again been informed ofRespondent's policy to utilize its own employees first andthe "likelihood of staffing the boilerhouse" from Bausch &Lomb's oranization. He was also informed that Respon-dent would consider all the applications "on an individualbasis."In the meantime Respondent's Samuel H. Fruscione,manager of corporate facility planning, had met Simpsonon his several inspection trips to the Goodman Street facili-ty.As part of his evaluation of the boilerroom operationFruscione came to the conclusion that notwithstandingthat Bausch & Lomb had a chief engineer in charge offacilityy being operated by Bausch & Lomb at Chili, NewYork, "it would be advisable for Bausch & Lomb to em-ploy someone who was familiar with the system.... " 6For this reason Fruscione recommended that Simpson behired to head the boilerroom operation in the about-to-beacquired facility.Thereafter, having been prompted by Fruscione to seeRaymond Anderson, corporate employment manager forRespondent, the latter offered Simpson a job as groupleader of the boilerhouse at $192 a week with a certaincategory of fringe benefits. Simpson rejected this out ofhand. Anderson then excused himself and returned in afew minutes increasing the offer to $200 a week. Simpsondid not reject this outright but left with the request byAnderson "to think it over and get back to him."According to Simpson's undenied and credited testimo-ny, at some point not clear in time, he had a conversationwith Fruscione at which the latter gave him a pep talkabout his prospects as an employee of Bausch & Lomb;how he could not tell Respondent what to do and how hehad "to talk for Bernie Simpson and not for anyone else."Simpson protested that he was not trying to tell anyonewhat to do. All he was saying was that he did not plan "tobecome nursemaid ... to a crew of green men." In thisconnection Simpson pointed out that, his three crewmem-bers had sent in their applications and wanted to knowwhy no one had talked to them. Fruscione suggested thatSimpson take the matter up with Anderson. _-,Thereafter Simpson called Anderson and arranged an4 A policy ofsome 20 years'standing according to Respondent5The city code required that systems with various ratings had to be oper-ated by licensed engineers of various ratings The Goodman Street facilityreicored a first class engineering rating-In his various discussions with Respondent about being retained on theGoodman Street'job Simpson maintained credibly that he was reluctant toassume the supervision of the operation without'his experienced crew. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDinterview for his three crewmembers with Anderson. Thethree crewmembers were interviewed separately on Sep-tember 24 by Anderson. According to their testimony, af-ter reviewing their qualifications, Anderson told them allessentially the same thing: There were no present open-ings;Respondent had to look out for its own personnelfirst;and the applicants were told "not to put all [their]eggs in one basket." He also told at least one of them, thatif anything came up he would let them know. Of the three,Frank Williams, who was the last to be interviewed, alsotestified that Anderson asked him if he was a member ofLocal 71. The other two denied any such interrogation asdid Anderson in his testimony. Everything considered Icredit Anderson.According to Simpson's testimonysome3 weeks or soafter the $200 offer by Fruscione at Respondent's initiativehe met with Ellis Faro, Respondent's director of employ-ment and compensation, in the latter's office.' Faro in-formed him that Vice President Ashcroft had authorizedhim to offer Simpson $240 a weekas managerof the boiler-house (a supervisory position as distinguished from lead-man, a rank-and-file category) with better fringe benefits.Simpson commented, "The money is very satisfactory (itwas $7 a week more than he was making on the job) butthere's one more thing and I think you know whatit is .. .what about my three men?" To this, according to Simpson,Faro replied as follows:Bernie, will you please back off this. We can't touchany of those men . . . if we touched any of those men,we have to take the Union contract and you know thatthisCompany has never dealt with the Union andnever intends to deal with the Union. This maychange some day. I am not at liberty to say. . . . I amnot even prepared to say whether the Company isright in this position. Now, Bernie, if you have anyregard for me personally, you'll not let this out be-cause if you do, I'll be forced to deny it. It's because ofmy personal regard that I have to say this but it's thetruth.To this Simpson replied, "these men . . . we're talkingabout men in their fifties. We are talking about men thatare in the twilight of their working years and I just can't seethem dumped into the street at this stage. They've stuck byme and made my job a pleasant one." With that Faroasked if the men would consider other jobs, what wouldthey have to have in the line of a wage rate for work in theplumbing shop or maintenance. Simpson replied that theywere getting in the neighborhood of $5 an hour. Faro wenton to say that if they took other jobs and at a later date itshould be proved that they were needed in the boilerroombecause Simpson's new assistants were not working out"they ... could possibly get these men back on a transfercircumventing the need to deal with the Union."Simpson promised to sound out his men on the termsthey had discussed and on his own behalf accepted Faro's7 Simpson was acquainted with Faro from previous employment withBausch & Lomb and had renewed the acquaintanceship on one of Faro'sinspection tours of the Goodman Street facilityoffer.On his part Faro promised to check with his peopleand get back to Simpson on the matter. According toSimpson's further testimony, sometime later Faro told him,"Bernie, don't think that we've forgotten about your men.We'll talk to them at about the middle of November con-cerning these openings." Simpson then told his three crew-men that they would be contacted by Respondent on orabout November 15. No such contacts were ever made.In his testimony Faro denied making the incriminatingremarks attributed to him by Simpson.8 He further testifiedthatRespondent was "looking for plumbers almost any-time" and was hiring them off the street. Having reviewedthe applications of the three stationary engineers he "wasconfident that [Respondent] probably could place themwithin a maintenance position...... He also admittedtelling Simpson that the time to talk to the men "will be acouple of weeks before . . . takeover."Somewhere along the line Simpson developed secondthoughts about his job with Bausch & Lomb and discussedthe possibility of employment elsewhere with Union Rep-resentative Bess. There appeared to be an opening for a jobapparently not as good as his Bausch & Lomb positionwhich Simpson said he might consider but he apparentlydid nothing about it.On Friday, December 14, Respondent learned that thetransfer of the facility was to be the following Monday.Fruscione and several Bausch & Lomb employees arrivedat the plant at 12 noon on December 17. Upon entering theboilerroom Fruscione found Bess and Simpson. Bess statedthat he was there to see whether the boilers were in goodworking order and to help facilitate the transfer. Simpsonindicated that the boilers were all in good working order.At this point Bess said to Simpson that he was sorry to seethat Simpson would have to work with a green crew andstated that there was an opening for a job within the unionstructure that Simpson could have if he wanted it. Simpsoninquired whether the job was available regardless of thestatus of his health.' Assured that it was Simpson immedi-ately resigned his position with Bausch & Lomb and ac-cepted Bess' offer.At this point Respondent was without a licensed chiefengineer to take over the facility.Bessinformed Fruscionethat unless he had a qualified licensed engineer to make thetransfer to he would have to shut down the plant. Since thetemperature was 12 above there was the likelihood thatshutting down the boilers for any length of time wouldcause damage to the building. In this context Bess offeredto Fruscione a union contract on similar terms and condi-tions as the General Dynamics contract, a copy of whichhe held in his hand at the time. Fruscione said he lackedauthority to accept such an offer and would have to talk tohis superiors about it. Bess inquired how much time Frus-cione would need for this and was told an hour an a half orso. Bess agreed to keep his men on the job for that periodand Fuscione left.In or about 2 hours Fruscione returned accompanied byRobert Aubel a licensed chief engineer employed at aBausch & Lomb plant in Chili, New York, and indicatedsFor reasons which will appear (including my obsverations of the wit-nesses) I credit Simpson9He had had some health problems BAUSCH & LOMB, INC.that Bausch & Lomb was prepared to take over the plant.Although Bess was reluctant to acknowledge Mr. Aubel'sstatus as a licensed chief engineer without being shown hiscertificate,once the Bausch & Lomb chief of security hadassisted in confirmingAubel's status by telephone with theCityLicense Bureau, Bess instructed Simpson to give Au-bel a brief tour of the facility and turn it over toRespondent's employees.After taking over the facility Respondent hired on apart-time consultant basis at $20 an hour one Kelly whohad had 5 years' experience working at the General Dyna-mics facility.When asked how much time Kelly put in onthis assignment,Fruscione testified as follows:Well, it's on a diminishing basis. The first month heput in about 60 hours. The second month he put inabout 20 hours. And in March he only put in a veryfew hours. In Aprilwe had some operational problemswith some of our controls,so he did work another 20hours but he is scheduled to be phased out with theintroduction of our new burners in about 2 months.Referring to Respondent's recognition of the admittedcomplexity of the boilerhouse operation and Respondent'sintention "to give these men [the three General Dynamicsengineers] jobs in other areas" Faro was asked, "Why didyou not continue them in the job that they knew so thatyou would not have a problem?" Fero testified, "I can'tanswer that."A. 8(a)(3)ConclusionsThe inference that Respondent's failure and refusal tohire the three General Dynamics experienced engineers forits newly acquired Goodman Street facility was groundedin its determination to avoid bargaining with the Union isfully warranted by the circumstances herein.Being fully cognizant of the complexity of the operationitwas acquiring and resigned to the necessity of securingsomeone with experience to run it, Respondent was unwill-mg and refused to hire the available personnel that wouldcompletely eliminate the problem. Indeed, so fixed wasRespondent's opposition to this logical and obvious solu-tion of its difficulties that it was willing to pay out in excessof $2,000 for special consultation fees (which were stillbeing paid out at the time of the hearing) to instruct itsown "qualified" people in the performance of their newlyassigned duties. Moreover, to ensure that none of the unde-sirablesmight slip into the boilerhouse operation by theback door as it were, Respondent also (being fully cogni-zant that the applicants were qualified) disregarded andrejected the three engineers' applications for jobs whoseskillswere in such demand by Respondent that it was hir-ing to fill them "off the street."No wonder that Faro, when asked the obvious questionby the Union's counsel, was unable or unwilling'to producean answer. The answer, in my opinion, was given to Simp-son when Faro informed Simpson that Respondent's refus-al to hire the three engineers was grounded in its unwilling-ness'to have anything to do with the Union. On'this evi-dence I find that Respondent has discriminated against341Eugene Griffin, Joseph Herman, and Frank Williams inviolation of Section 8(a)(3) of the Act.As noted by the Supreme Court in a decision handeddown June 3, 1974,Howard Johnson Co., Inc., v. DetroitLocal Joint Executive Board, Hotel & Restaurant Employees& Bartenders International Union, AFL-CIO,86 LRRM2449, 2454, footnote 8 [417 U.S. 249], a successor-employ-er has a right to hire or not to hire a predecessor's employ-ees asit sees fit subject to a qualification stated by theCourt as follows:Of course, it is an unfair labor practice for an employ-er to discriminate in hiring or retention of employeeson the basis of union membership or activity under §8(a)(3) of the NLRA. Thus, a new owner could notrefuse to hire the employees of his predecessor solelybecause they were union members or to avoid havingto recognize the Union. SeeBurns, supra,406 U.S. at280-281 n. 5;K. B, J. Young's Super Markets v.N.L.R.B.,377 F.2d 463, 65 LRRM 2369 (C.A. 9), cert.denied, 389 U.S. 841, 66 LRRM 2307 (1967);Tri StateMaintenance Corp. v. N.L.R.B.,132 U.S. App. D.C.368, 408 F.2d 171, 69 LRRM 2937 (1968).B. 8(a)(5) ConclusionsI also find on this record that failing to recognize andbargain with the Union since December 17, 1973, Respon-dent violated Section 8(a)(5) of the Act. Respondent's con-tention that the bargaining unit is not appropriate becausethe certification'originally covered two of General Dynam-ics' locations is without ment. The current contract cover-ing the Goodman Street facility makes both the majorityand unit presumptively valid in The absence of contraryevidence.Barrington Plaza and Traginew, Inc.,185 NLRB962, footnote 5 (1970). No persuasive evidence to the con-trary was adduced. Moreover, that a unit composed of "allthe Utilities Control employees at all five of Respondent'slocal heating plants" might also have been appropriate, ascontended by Respondent, does not render the unit cover-ing the Goodman Street facility inappropriate.In my opinion the above-cited case is controlling on the8(a)(5) question here. In that case the respondent employeracquired a complex of residential apartments whose main-tenance and service employees currently were and foryears had been represented by a union. When the takeoveroccurred the purchaser (which continued to operate theapartments) retained all the unrepresented employees ofthe predecessor but refused to hire any of the union repre-sented maintenance and service employees for the sole rea-son that it wanted to avoid any obligation to bargain withthe union.On such facts the Board found 8(a)(3) and 8(a)(5) viola-tions.With respect to the refusal to bargain the Board saidthat "The bargaining order . . . is required not only-toremedy the aforesaid violations, but also to cure theRespondent's other unfair labor practices . . . by restoringthe situation as nearly as possible to that which would haveprevailed absence such other unfair labor practices." Suchis the situation here. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE REMEDYHaving found that Respondent has committed certainunfair labor practices I shall recommend that it cease anddesist therefrom and take certain affirmative action to re-store as nearly as possible the situation that would haveexisted absent the unfair labor practices.Having found that Respondent discriminatorily failed tohire stationary engineers Eugene Griffin, Joseph Herman,and Frank Williams, at its 1400 Goodman Street facility inRochester, New York, on December 17, 1973, I shall rec-ommend that it offer such employment immediately toeach of said individuals and make each whole for any losshemay have suffered as a result of the discriminationagainst him by paying each an amount equal to that whichhe would have earned in Respondent's employ at theGoodman Street facility from December 17, 1973, to thedate of his hire less his net earnings elsewhere during theinterim period to be computed in the manner set forth inF.W.Woolworth Company,90 NLRB 289 (1950), andN.L.R.B. v. Seven-Up Bottling Company of Miami, Inc., 344U.S. 344 (1953), with interest as provided for inIsis Plumb-ing & Heating Co.,138 NLRB 716 (1962).Having found that since December 17, 1973, Respon-dent has refused and is refusing to recognize and bargaincollectively with the Union as the representative of the em-ployees in an appropriate unit, I shall also recommend thatupon request Respondent so bargain and if an under-standing is reached embody such understanding in asigned agreement.In view of the character of the unfair labor practicescommitted I shall also recommend that Respondent be or-dered to cease and desist from infringing "in any manner"upon the rights guaranteed its employees by Section 7 ofthe Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.Respondent Bausch&Lomb at all times material hasbeen and is an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.2. International Union of Operating Engineers, Local71-71A, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By failing and refusing to hire Eugene Griffin,JosephHerman, and Frank Williams because of their union mem-bership,Respondent has discriminated and is discriminat-ing against them in regard to their hire or tenure of em-ployment thereby discouraging membership in a labor or-ganization within the meaning of Section 8(a)(3) of the Act.4.Allboilerroom employees of Respondent's 1400Goodman Street,Rochester,New York,facility excludingall other employees,guards, supervisors and professionalemployees as defined in the Act constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.5.The Unionat all times material herein has repre-sented a majority of employees in an appropriate unit with-in the meaning of Section9(a) of the Act.6.Since December17, 1973,Respondent has refused tobargain collectively with the Union in violation of Section8(a)(5) of the Act.7.By the foregoing conduct Respondent has interferedwith,restrained,and coerced,and is interfering with, re-straining,and coercing employees in the exercise of rightsguaranteed in Section7 of the Act inviolation of Section8(a)(1) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER 10Respondent Bausch & Lomb, Inc., Rochester, NewYork, its officers, agents, successors and assigns, shall:1.Cease and desist from:(a)Discouraging membership in a labor organization bydiscriminating in regard to the hire or tenure of employ-ment of any employee or applicant for employment.(b)Refusing to bargain in good faith upon request withthe above-named Union.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights to self-organization, to form labor organizations, to join or assistInternationalUnion of Operating Engineers, Local71-7IA, AFL-CIO, or any other labor organization, tobargain collectivelywith representatives of their ownchoosing, and to engage in any other concerted activitiesfor the purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all such activi-ties,except to the extent that such rights may be affectedby an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Sec-tion 8(a)(3) of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer immediate employment to Eugene Griffin, Jo-seph Herman, and Frank Williams as stationaryengineersat the 1400 Goodman Street facility and make each wholein the manner set forth in the section entitled "The Reme-dy" above.(b)Upon request, bargain collectively with Internation-alUnion of Operating Engineers, Local 71-71A, AFL-CIO, as the exclusive representative of all employees in the10 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 10248 of the Rules and Regulations,be adoptedby theBoard and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes BAUSCH & LOMB, INC.appropriate unit and if an understanding is reached em-body it in a signed agreement.(c) Post at its 1400 Goodman Street, Rochester, NewYork, facility copies of the attached notice marked "Ap-pendix." 11 Copies of said notice, on forms provided by theRegional Director for Region 3, after being duly signed byits representative, shall be posted by Respondent immedi-ately upon receipt thereof and be maintained for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to en-sure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.11In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in any labororganization by refusing to hire or otherwise discrimi-nating-against job-applicants because of their unionmembership.343WE WILL NOTrefuse to recognize and bargain collec-tivelywithInternationalUnionof Operating Engi-neers,Local 71-71A, AFL-CIO,as the exclusive rep-resentative of the employees in the unit described asfollows:All boilerroom employees at our 1400 GoodmanStreet facility excluding all other employees, guards,supervisors and professional employees as definedin the National Labor Relations Act.WE WILL NOT in any other-manner interfere with,restrain,or coerce-our employees in the exercise of theright to self-organization,,to form,join, or assist anylabor organization,to bargain collectively throughrepresentatives of their,choosing, or to engage in con-certed activities for the purpose of collective bargain-ing or other mutual aid, or to refrain from any or allsuch activities.-WE WILL offer immediate employment to EugeneGriffin,Joseph Herman,and Frank Williams as sta-tionary engineers in our Goodman Street facility andmake them whole for any loss of pay suffered as aresult of the discrimination against them.WE WILL, upon request,recognize and bargain withInternationalUnion of Operating Engineers, Local71-71A, AFL-CIO, as the exclusive representatives ofthe employees in the above-described unit with respectto rates of pay, wages, hours of-employment, andother conditions of 'employment,and, if an under-standing is reached, embody such understanding in asigned agreement.BAUSCH & LoMB, INC.